Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 15-16 in “Claims - 03/18/2022” have been acknowledged. 
This office action considers claims 1, 4-6, 8-11, 15-16 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/18/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered and they are persuasive.
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, of record (US 20110233558 A1 – hereinafter Lee) in view of Kim et al. (US 20210111306 A1 – hereinafter Kim).
	Regarding Claim 1, Lee teaches a micro light-emitting diode (see the entire document; Fig. 1a; specifically, [0030]-[0058], and as cited below), comprising:

    PNG
    media_image1.png
    212
    403
    media_image1.png
    Greyscale

Lee – Fig. 1a
a first-type semiconductor layer (122 – Fig. 1; [0030]) having a first doping type ([0037] – “an n-type semiconductor layer”); 
a light-emitting layer (124 – [0030]) over the first-type semiconductor layer (122); 
4a first-type electrode (152 – [0058]) over the first-type semiconductor layer ([0058] – “the first electrode pad 152 is formed on the upper surface of the first semiconductor layer 122”); 
a second-type semiconductor layer (126 – [0030]) having a second doping type ([0047] – “The second intermediate layer 126 may be a p-type semiconductor layer”) over the light-emitting layer (124), wherein the second doping type is different from the first doping type (second doping is p-type while the first doping is n-type – see [0047] and [0037]); 
oa second-type electrode (154 – [0050]) over the second-type semiconductor layer ([0050] – “a second electrode pad 154 may be formed on the second intermediate layer 126”), and 
a barrier layer (112 – [0033]) under the first-type semiconductor layer (122) and away from the first-type electrode and the second-type electrode (112 is away from 152 and 126 as shown in Fig. 1).
But, Lee as applied above does not expressly disclose wherein the barrier layerI comprises a doped region having the second doping type (that is p-type).
In a related art, Kim teaches wherein the barrier layer (Kim -  Fig. 1 showsI a current blocking layer 500 under an n-type semiconductor layer 610 – [0041]) comprises a doped region having the second doping type (Kim – [0041] – “the current blocking layer 500 may be a p-type semiconductor layer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a p-type buffer layer under an n-type semiconductor layer as taught by Kim into Lee.
The ordinary artisan would have been motivated to integrate Kim structure into Lee structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a p-type barrier layer under an n-type semiconductor to prevent (block) a current from the underlying layer (400) into the n-type semiconductor layer 610 (Kim – [0041]) since the blocking layer 500 has a very high resistance (Kim – [0042]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and in further view of Lan et al., of record (US 20190280155 A1 – hereinafter Lan).
Regarding Claim 4, the combination of Lee and Kim teaches the micro light-emitting diode as claimed in claim 1, further comprising a 2third-type semiconductor layer (Lee 110 – [0030] formed of semiconductors listed in [0031]) under the 3barrier layer (112).
But, Lee does not expressly disclose the third-type semiconductor 110 having a n-type or p-type doping.
In a related art, Lan teaches a n-type semiconductor layer 200 over a buffer layer 800 (Lan Fig. 1 – [0020]) – buffer layer being over the substrate 100 (that is analogous structure of Lee).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the third-type semiconductor having a n-type doping as taught by Lan into the combination of Lee and Iizuka.
The ordinary artisan would have been motivated to integrate Lan structure into the combination of Lee and Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have a n-type semiconductor layer over the buffer layer to “reduce the strain caused by lattice mismatch between the growth substrate 100 and the n-type semiconductor layer 200, the semiconductor light emitting device may further includes a buffer layer 800 formed between the n-type semiconductor layer 200 and the growth substrate 100” – see Lan – [0020].
Regarding Claim 5, the combination of Lee, Kim and Lan teaches Ithe micro light-emitting diode as claimed in claim 4, wherein the third type semiconductor layer and the first-type semiconductor layer have the same doping type (the third type semiconductor 200 of Lan is n-type and the first type first-type semiconductor 122 of Lee are both n-type).

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Iizuka and Lan and in further view of Dai et al., of record (US 20190157511 A1 – hereinafter Dai).
Regarding Claim 6, the combination of Lee, Kim and Lan teaches claim 4 from which claim 6 depends.
But, the combination does not expressly disclose wherein a doping concentration of the third-type semiconductor layer is greater than a doping 3concentration of the first-type semiconductor layer.
However, it is well known in the art to have a higher doping concentration of the third-type semiconductor layer than the first-type semiconductor as is also taught by Dai (Dai “wherein the third semiconductor layer includes a third dopant including a doping concentration higher than the doping concentration of the first dopant” – [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a doping concentration of the third-type semiconductor layer is greater than a doping 3concentration of the first-type semiconductor layer as taught by Dai into the combination of Lee, Kim and Lan.
The ordinary artisan would have been motivated to integrate Dai structure into the combination of Lee, Kim and Lan structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an LED to characterize the LED by modulating the doping concentration of different semiconductor layers.
Regarding Claim 8, the combination of Lee, Kim and Lan teaches claim 4 from which claim 8 depends.
But, the combination does not expressly disclose wherein a thickness Cof the third-type semiconductor layer is a first thickness, and a total thickness of the fist-type semiconductor layer, barrier layer, and third-type semiconductor layer is a 4second thickness, wherein a ratio of the first thickness to the second thickness is greater than 0.9.
However, the applicant has not disclosed that having a thickness Cof the third-type semiconductor layer is a first thickness, and a total thickness of the fist-type semiconductor layer, barrier layer, and third-type semiconductor layer is a 4second thickness, wherein a ratio of the first thickness to the second thickness is greater than 0.9, solves any stated problem or is for any particular purpose.
On the other hand, Lee in Fig. 1 establishes a relationship of thicknesses of the third-type semiconductor 110, barrier layer 112 and first-type semiconductor 122, from which the claimed ratio would be considered result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
       Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust thicknesses of the different layers to adjust characteristics of the LED and optimize “a thickness of the third-type semiconductor layer is a first thickness, and a total thickness of the fist-type semiconductor layer, barrier layer, and third-type semiconductor layer is a second thickness, wherein a ratio of the first thickness to the second thickness is greater than 0.9” as a "result effective variable”, and arrives at the recited limitation.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and Lan and in further view of Chen et al., of record (US 20170279005 A1 – hereinafter Chen).
Regarding Claim 9, the combination of Lee, Kim and Lan teaches claim 4 from which claim 9 depends.
But, the combination does not expressly disclose wherein a thickness 2of the first-type semiconductor layer is greater than 50 nm and less than or equal to 4 µSm, a thickness of the third-type semiconductor layer is less than 4 µSm, a thickness 4of the barrier layer is less than 1 µSm, and a doping concentration of the doped region is between 1x1016 cm-3 and 1x1019 cm-3.  
However, Lee teaches in [0071] that he thickness of layer 130 is 5 to 100 angstroms (that is 0.5 nm to 10 nm). In Fig. 1, the first-type semiconductor 122 is appears to be about 5 times that of layer 130, therefore, thickness of 122 would be around 50 nm. The thickness of the third-type semiconductor 110 appears to be similar to layer 122, therefore, the thickness of 110 would be around 50 nm (that is less than 4 µSm). The barrier layer 112 is thinner than 130, therefore, the thickness of 112 would be less than 10 nm (that is much smaller than 4 µSm). 
But, none teaches a doping concentration of the doped region (that is barrier layer 112) is between 1x1016 cm-3- and 1x1019 cm-3.  
However, it is well known in the art to have a barrier layer doping concentration range of 1x1016 cm-3- and 1x1019 cm-3 as is taught by Chen (Chen – [0013] – “the buffer layer 30 is doped with Si or Te to form an n-type semiconductor, wherein the doping concentration of Si or Te is between 1*10.sup.17 cm.sup.−3 and 1*10.sup.19 cm.sup.−3.” – that is range falling within the claimed range).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a barrier layer doping concentration range of 1x1016 cm-3- and 1x1019 cm-3 as taught by Chen into the combination of Lee, Kim and Lan.
The ordinary artisan would have been motivated to integrate Chen structure into the combination of Lee, Kim and Lan structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an LED to characterize the LED by modulating the doping concentration of the barrier layer.
Regarding Claim 10, the combination of Lee, Kim and Lan teaches claim 4 from which claim 10 depends. Lee also teaches -a fourth-type semiconductor layer (130 – formed of semiconductors – [0066] – Fig. 1) having the first doping type (n-type – [0073]) and disposed between 3the light-emitting layer (124) and the first-type semiconductor layer (122).
But, Lee does not expressly disclose wherein a total 4thickness of the first-type semiconductor layer, barrier layer, and third-type 5semiconductor layer is a first thickness and a total thickness of the fourth-type semiconductor layer first-type semiconductor layer, barrier layer, and third-type semiconductor layer is a second thickness, wherein a ratio of the first thickness to othe second thickness is greater than 0.1.
However, Lee teaches in [0071] that the thickness of layer 130 is 5 to 100 angstroms (that is 0.5 nm to 10 nm). In Fig. 1 of Lee, it appears that the thickness of the first-type semiconductor layer 122 would be around 50 nm, the thickness of the barrier layer 112 would be around 10 nm, the thickness of the third-type semiconductor layer 110 would be around 50 nm. Therefore, the first thickness (total thickness of the first-type semiconductor layer, barrier layer, and third-type 5semiconductor layer is a first thickness) is around 110 nm and the second thickness (a total thickness of the fourth-type semiconductor layer, first-type semiconductor layer, barrier layer, and third-type semiconductor layer) is around 120 nm. Therefore, the ratio of the first thickness and the second thickness would be (110/120) 0.91 which is greater than 0.1 as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and in further view of Nakagawa et al., of record (US 20090267063 A1 – hereinafter Nakagawa).
Regarding Claim 11, the combination of Lee and Kim teaches claim 1 from which claim 11 depends.
But, Lee does not expressly disclose wherein the barrier layer comprises at least a PN junction structure.
However, it is well known in the art to form a barrier layer comprising at least a PN junction structure as is also taught by Nakagawa (Nakagawa teaches in Fig. 10/11 and [0011] “a p-type ZnO thin film 102 doped with nitrogen is formed as the p-type layer on the buffer layer 101 to form a pn junction”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the barrier layer comprises at least a PN junction structure as taught by Nakagawa into the combination of Lee and Kim.
The ordinary artisan would have been motivated to integrate Nakagawa structure into the combination of Lee and Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a p-type barrier layer that prevents (block) a current form the underlying layer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and in further view of Nishiguchi (US 20220085198 A1 – hereinafter Nishiguchi).
Regarding Claim 15, the combination of Lee and Kim teaches claim 1 from which claim 15 depends.
But, Lee does not expressly wherein a doping -concentration of the doped region is less than 1x 1016 cm-3.-
However, it is well known in the art to different doping concentration of a barrier to have different properties of the barrier layer including wherein a doping -concentration of the doped region is less than 1x 1016 cm-3 as is taught by Nishiguchi (Nishiguchi “The dopant may be intentionally added to the barrier layer 16. The dopant concentration in the barrier layer 16 may be, for example, 1×10.sup.16 cm.sup.−3 or more” – [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the barrier layer comprises at least a PN junction structure as taught by Nishiguchi into the combination of Lee and Kim.
The ordinary artisan would have been motivated to integrate Nishiguchi structure into the combination of Lee and Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a p-type barrier layer that prevents (block) a current form the underlying layer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and in further view of Nishiguchi and Dai.
Regarding Claim 16, the combination of Lee, Kim teaches claim 1 from which claim 16 depends.
But, the combination does not expressly disclose wherein the doping concentration of the doped region is less than one tenth of a doping concentration of the first-type semiconductor layer.
However, Nishiguchi teaches the doping concentration of the doped region is  1×10.sup.16 cm.sup.−3 (Nishiguchi “The dopant may be intentionally added to the barrier layer 16. The dopant concentration in the barrier layer 16 may be, for example, 1×10.sup.16 cm.sup.−3 or more” – [0044]) and Dai teaches “The doping concentration of the n-type dopant of the first semiconductor layer 20 is not less than 1×10.sup.18/cm.sup.3” (Dai [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the doping concentration of the doped region is less than one tenth of a doping concentration of the first-type semiconductor layer.
The ordinary artisan would have been motivated to integrate Nishiguchi and Dai and into the combination of Lee and Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to design an LED to characterize the LED by modulating the doping concentration of the barrier layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898-

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898